This suit originated in the Circuit Court of Duval County, Florida, resulting in a verdict and judgment in the sum of $6500.00 for the plaintiffs below. It is the outgrowth of a collision between two automobiles on July 19, 1942, at the intersection of Second and Hubbard Streets in the City of Jacksonville. An ordinance of the City requires all vehicles approaching street intersections to protect vehicles on the right approaching the intersection. The latter, by the terms of the ordinance, was given the right of way.
The appellant has perfected its appeal here. It is contended (1) that the failure to exercise ordinary care on the part of the appellee while driving the automobile at the street intersection constitutes contributory negligence per se, and for this reason the appellees, as a matter of law, are precluded from a recovery; and (2) the amount of the verdict and judgment is excessive.
The entire record has been carefully considered, the briefs read and studied, the cited authorities closely examined, and, after hearing able oral argument at the bar of this Court, we have concluded that the judgment should be affirmed on the authority of Toll v. Waters, 138 Fla. 349, 189 So. 393. *Page 727 
See Turner v. Modern Beauty Supply Co., 152 Fla. 3,10 So.2d 488, and similar cases.
It is so ordered.
BUFORD, C. J., CHAPMAN, THOMAS and SEBRING, JJ., concur.